I concur in the affirmance of the judgment of the circuit court, though I am not in agreement with so much of the opinion as holds that an officer attempting to make an arrest of one not resisting, but fleeing, may shoot to kill or maim on mere well-grounded suspicion that the person so fleeing is a felon. The law which gives an officer the right to kill an escaping felon limits the right to cases in which the officer has a warrant, or actually knows the person whom he is seeking to arrest is a felon, at the time he fires. 2 R. C. L. p. 472, § 29; West v. State (Ala.App.) 114 So. 568;1 Id., 217 Ala. 62,114 So. 570; Johnson v. Williams, Adm'r, 111 Ky. 289,63 S.W. 759; 54 L.R.A. 220, 98 Am. St. Rep. 416; 17 Ann. Cas. 900, note; 67 L.R.A. 310, note.
1 22 Ala. App. 187.